Citation Nr: 1018994	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-39 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran served on active duty from March 1964 to 
February 1966.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the RO.  


FINDING OF FACT

A bilateral sensorineural hearing loss disability was first 
manifested many years after service, and the competent 
evidence of record shows that it is unrelated thereto.


CONCLUSION OF LAW

A bilateral sensorineural hearing loss disability is not 
the result of disease or injury incurred in or aggravated 
by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 
5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist him in the development of the 
issues of entitlement to service connection for a hearing 
loss disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  After reviewing the record, the Board finds that 
VA has met that duty.

In September 2005, VA received the Veteran's claims, and 
there is no issue as to providing an appropriate 
application form or completeness of the application. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the 
evidence to be provided by the Veteran, and notice of the 
evidence VA would attempt to obtain.  VA informed him of 
the criteria for service connection and set forth the 
criteria, generally, for rating service-connected 
disabilities and for assigning effective dates, should 
service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty 
to assist him in obtaining identified and available 
evidence necessary to substantiate his claim.  That duty 
requires VA to make reasonable efforts to obtain relevant 
records (including private records) that the Veteran 
adequately identifies to VA and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  
However, the duty to assist is not a one-way street.  Olsen 
v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's 
responsibility to present and support his claim.  38 
U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment records; service travel records 
associated with his return from Vietnam; records from 
HealthWorks, reflecting the Veteran's audiometric testing 
in June 1999 and June 2003; and VA records reflecting the 
Veteran's treatment from May 2005 to August 2006.  In 
September 2006, VA examined the Veteran to determine the 
nature and etiology of any hearing loss disability found to 
be present.

The VA examination report reflects the fact that the 
examiner reviewed the Veteran's past medical history, 
including his service treatment records, documented his 
current medical conditions, and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  Therefore, the Board concludes that 
the VA examinations are adequate for evaluation purposes.  
See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (holding that when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).

Finally, VA scheduled the Veteran for a video conference 
with a member of the Board in October 2008.  However, in 
September 2008, the Veteran requested his hearing be 
cancelled.  He has not requested that it be rescheduled; 
and, therefore, the Board will proceed as if the Veteran no 
longer desires a hearing. 

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his 
appeal.  He has not identified any outstanding evidence 
which could support his claim; and there is no evidence of 
any VA error in notifying or assisting the Veteran that 
could result in prejudice to him or that could otherwise 
affect the essential fairness of the adjudication.  
Accordingly, the Board will proceed to the merits of the 
appeal.

Analysis

The Veteran contends that he has a bilateral hearing loss 
disability, primarily as a result of noise exposure 
sustained as a field artillery crewman in service.  
Therefore, he maintains that service connection is 
warranted.  However, after carefully considering the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against that claim.  Accordingly, the appeal will be 
denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must 
show (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and 
any injury or disease during service.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id. 

For certain organic diseases of the nervous system, such as 
sensory neural hearing loss disability, service connection 
may be presumed when such disability is shown to a degree 
of 10 percent or more within one year of the Veteran's 
discharge from active duty.  38 U.S.C.A. § 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Such a presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In this case, the Veteran's service treatment records, as 
well as the reports of his service entrance and separation 
examinations, are negative for any complaints or clinical 
findings of a hearing loss disability.  

During his January 1964 service entrance examination, the 
Veteran responded in the negative, when asked if he then 
had, or had ever had, a hearing loss.  He demonstrated the 
following puretone thresholds at the indicated hertz 
levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
0(10)
0(10)
No 
Report 
(NR)
0(5)
LEFT
0(15)
0(10)
0(10)
NR
0(5)

(NOTE:  Prior to 1967, audiometric results were reported in 
American Standards Association (ASA) units.  Those are the 
figures on the left of each column and are not in 
parentheses.  In 1967, those figures were converted to 
International Standard Organization (ISO) units which are 
in use today.  They are represented by the figures in 
parentheses and are set forth to facilitate data 
comparison.)  

Speech audiometry was not performed.

During a followup audiologic examination in March 1964, the 
Veteran demonstrated the following puretone thresholds at 
the indicated hertz levels.  




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
-10(0)
-5(5)
-5(0)
LEFT
-5(10)
-10(0)
-5(5)
-5(5)
0(5)

Speech audiometry was not performed.  

During his February 22, 1966 service separation 
examination, the Veteran again responded in the negative, 
when asked if he then had, or had ever had, a hearing 


loss.  He demonstrated the following puretone thresholds at 
the indicated hertz levels.  




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
No 
Report 
(NR)
0(5)
LEFT
0(15)
0(10)
0(10)
NR
0(5)

Again, speech audiometry was not performed.  
In June 2003, during audiometric testing by HealthWorks, 
the Veteran demonstrated the following puretone thresholds 
at the indicated hertz levels.  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
25
40
LEFT
10
5
25
20
40

Speech audiometry was not performed.  However, the examiner 
concluded that the Veteran had a mild hearing bilateral 
loss, greatest at high frequencies.  

Although there was no competent evidence of hearing loss 
disability for many years after service, VA examined the 
Veteran to determine the nature and etiology of that 
disability.  Following the September 2006 examination, the 
examiner found that the Veteran had a mild to moderate 
hearing loss disability in his right ear at 4000 hertz and 
above and a moderate hearing loss disability in his left 
ear at 4000 hertz and above.  While those findings met the 
criteria for a bilateral hearing loss disability under VA 
criteria, the VA examiner concluded that it was less likely 
than not that the Veteran's hearing loss disability was the 
result of noise exposure in service.  In so concluding, the 
examiner cited the normal audiogram at the time of the 
Veteran's entry and separation examinations.  

The VA examiner's opinion notwithstanding, the Veteran 
strongly contends that his hearing loss disability is the 
result of service and that he did not have an audiologic 
examination at the time of his separation from service.  In 
this regard, he notes that military travel vouchers do not 
have him arriving in the Continental United States until 
4:50 PM and that he was discharged the following day.  He 
reasons that he and his 100+ fellow returnees would simply 
not have had enough time to have been examined and 
undergone audiometric testing.  However, he has not 
provided any evidence showing that he did not, in fact, 
undergo audiometric testing.  Rather, the only 
contemporaneous evidence of record, the report of the 
Veteran's service entrance examination, shows otherwise.  
In this regard, the Board notes that contemporaneous 
evidence has greater probative weight than history as 
reported by the veteran Curry v. Brown, 7 Vet. App. 59, 68 
(1994).  Indeed, the Veteran acknowledges that his memory 
was hazy, initially reporting that he had arrived at 11:00 
at night, when in fact he had returned six hours earlier.  
However, even if the Veteran had not undergone audiometric 
testing at the time of his separation from service, the 
competent evidence of record is against his claim.  

For example, on the Report of Medical History, which the 
Veteran completed at the time of his separation 
examination, he responded in the negative, when asked if he 
then had or had ever had, a hearing loss.  While he is not 
medically competent to diagnose the type of hearing loss or 
its cause, he is competent to say that he has difficulty 
hearing.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  However, he did not do so.  Rather, the initial 
manifestations were not reported for more than 37 years 
after service, and he did not file his initial claim for 
service connection until two years after that.  This 
despite the fact that at the time of his separation from 
service, he had been notified, in writing, that if had 
suffered an injury or disease in service, he could file a 
claim for VA compensation.  

To date, the Veteran has not accounted for the lengthy 
lapse of time between his separation from service and the 
initial manifestations of hearing loss disability or the 
initial claim of service connection.  Such a lapse of time 
is inconsistent with a continuity of symptomatology 
associated with an inservice event and militates against 
the Veteran's claim.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming the Board where it was found 
that Veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation 
of the claimed condition).  

While no single piece of evidence is determinative, the 
Board finds that the totality of the evidence is against 
the Veteran's claim.  The only evidence of a nexus between 
the current hearing loss disability comes from the Veteran.  
As a layman, however, he is only competent to report 
evidence which is capable of lay observation, such as his 
symptoms.  He is not competent to provide conclusions which 
require medical expertise, such as the diagnosis of those 
symptoms or the cause of a particular disability.  
Espiritu.  Therefore, his opinion, without more is not 
competent evidence of service connection and is not 
probative of either issue on appeal.  

Absent competent evidence of a hearing loss disability in 
service or of a competent opinion of a nexus to service, 
the Veteran does not meet the criteria for service 
connection for a hearing loss disability.  Therefore, 
service connection is not warranted and the appeal is 
denied.  

In arriving at the decision, the Board has considered the 
Veteran's request for an additional examination.  
Essentially, he contends that the VA examiner's opinion was 
based on an inaccurate predicate.  The Veteran maintains 
that had the VA examiner been aware of the short amount of 
time between the Veteran's return to the Continental United 
States and his separation from service the next day, the 
examiner would have realized that the Veteran could not 
have had an audiometric examination at the time of his 
separation from service.  

VA examinations are scheduled when the medical evidence 
accompanying a particular claim are not adequate for rating 
purposes.  38 C.F.R. 3.326(a) (2009).  Reexaminations are 
requested whenever VA determines there is a need to verify 
either the continued existence or the current severity of a 
disability.  Generally, reexaminations will be required if 
it is likely that a disability has improved, or if evidence 
indicates there has been a material change in a disability 
or that the current rating may be incorrect.  38 C.F.R. 
3.326(a) (2009).  

In this case, however, the medical evidence is adequate for 
rating purposes.  As noted above, the competent evidence of 
record is negative for relationship between the Veteran's 
hearing loss disability and service.  To schedule an 
examination under such circumstances would be tantamount to 
a fishing expedition to determine if there might be some 
unspecified information which could possibly support the 
Veteran's claim.  However, VA's duty to assist the Veteran 
in the development of his claim does not extend to fishing 
expeditions.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  Therefore, an additional examination will not be 
scheduled.

The Board has also considered the potential applicability 
of the doctrine of reasonable doubt.  However, that 
doctrine is only invoked where there is an approximate 
balance of evidence which neither proves nor disproves the 
claim.  In this case, the preponderance of the evidence is 
against the Veteran's claims.  Therefore, the doctrine of 
reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009). 


ORDER

Entitlement to service connection for a hearing loss 
disability is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


